Case: 11-11010     Document: 00511864575         Page: 1     Date Filed: 05/23/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           May 23, 2012

                                     No. 11–11010                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



HERBERT FLETCHER,

                                                  Plaintiff - Appellant
v.

UNITED STATES OF AMERICA (INTERNAL REVENUE SERVICE),

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                        for the Northern District of Texas
                                  3:11-CV-1284


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Herbert Fletcher appeals the district court’s order dismissing his
complaint, which protested his tax liability for the 2008 tax year. We have
carefully considered the pertinent portions of the record in light of the parties’
briefs. For the reasons expressed in our previous opinion in Fletcher v. United
States, 452 F. App’x 547 (5th Cir. 2011), dismissing Fletcher’s appeal of his tax




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-11010   Document: 00511864575     Page: 2   Date Filed: 05/23/2012



                                No. 11–11010

liability for the 2007 tax year, we conclude that Fletcher has demonstrated no
error warranting reversal. We AFFIRM.




                                      2